DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed June 2nd, 2021, with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jun et al. (KR 101775832 B1).

Claim Rejections - 35 USC § 112
	Applicant’s amendments to claims 4 and 15 have resolved the 35 U.S.C. 112(b) objection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claims 1, 5-8, 10-12, 16-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmutz et. al (US Pub No: 2016/0075443 A1, hereinafter Schmutz) in view of Jun et. al (KR 101775832 B1, hereinafter Jun), Cope et. al. (US Pub No: 2003/0225492 A1, hereinafter Cope), and Bolukbasi (US Pub No: 2018/0050794 A1, hereinafter Bolukbasi).
Regarding Claim 1:
	Schmutz discloses:
A method for controlling operation of a flight information recorder of an aircraft, comprising: monitoring flight parameters of the aircraft, the flight parameters comprising: a speed parameter; an engine operation parameter; an in-air parameter; and a descent parameter.  Paragraph [0034] describes a Flight Data Acquisition Unit (FDAU) 102 that acquires flight information such as “air speed, altitude, vertical acceleration, time, magnetic heading, control-column position, rudder-pedal position, control-wheel position, wing flap position, horizontal stabilizer, fuel flow and landing gear position.”  The vertical acceleration is the descent parameter as it determines how fast or how slowly the aircraft is descending.
and when a shutdown condition, is satisfied.  Paragraph [0030] describes an exception condition in which the Flight Data Recorders (FDRs) begins wireless transmission. An example of the exception condition includes a deviation from a “predetermined flight plan; departure from a predetermined geographic area; specific conditions relating to air speed, altitude, vertical acceleration, time, 
Schmutz does not teach removing power from the flight information recorder via an electrical system of the aircraft.
Jun teaches:
removing power to the flight information recorder via an electrical system of the aircraft.  Paragraph [0019] describes an Electrical Immersion BOX via the DC-Direct Battery BUS1 to provide 28V of power to the aircraft systems and the Flight Data Recorders (FDRs).  These are connected to immersion probes that are used to detect when to shut down the FDR when an aircraft crashes into the river or floor, preventing the accident and flight records stored in the FDR from being deleted.  Paragraph [0023] describes that the probes can include determining the difference between the heating sensor and ambient temperature sensor becomes lower than the set value, determining that flooding has occurred.  Paragraph [0031] describes an additional inundation detector.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have replaced Schmutz’s teaching of shutting down a flight recorder to incorporate the teachings of Jun to show removing power from the flight information recorder via an electrical system of an aircraft.  One would have been motivated to do so to prevent the accident record and flight records stored in the FDR from being deleted ([0019] of Jun).
Schmutz and Jun do not teach a descent delay and flight parameters associated in part with the descent delay elapsing.
Cope teaches:
associated with the flight parameters and associated at least in part with the descent delay elapsing.  Paragraph [0142] describes sensor that alert the aircraft if it experiences a sharp turn, excessive pitch, angle or role.  For example, if the rate of descent is above a threshold, the alert signal is generated.  When the aircraft is below or meets the threshold the alert signal will turn off.  This is equivalent to the claim because a descent delay is associated with an aircraft traveling too quickly or descending too quickly for landing, and can indicate a crash landing.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz and Jun to incorporate the teachings of Cope to show a descent delay parameter.  One would have been motivated to do so because if the aircraft is above a threshold, it is in dangerous territory for landing and corrections must be made.
Schmutz, Jun, and Cope do not teach a descent delay that monitors the time it takes for an aircraft to reach the ground after an unplanned in-flight event.
Bolukbasi teaches:
comprising a descent delay.  Paragraph [0041] describes predicted impact parameters 808 that include analyzing a time until the aircraft crashes, vertical, lateral, and longitudinal velocity at impact and roll, yaw, and pitch of aircraft at 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz, Jun, and Cope to incorporate the teachings of Bolukbasi to show a descent delay that montors the time takes for an aircraft to reach the ground.  One would have been motivated to do so to adjust the damper value, based on the aircraft weight and severity of the landing/ crash event, to maintain a target damper load for the associated landing gear.  This also helps to protect the black box/flight recorder.

Regarding Claim 12:
	Schmutz discloses:
A system for controlling operation of a flight information recorder powered by an electrical system of an aircraft, the system comprising: a processing unit; and a non-transitory memory communicatively coupled to the processing unit and comprising computer- readable program instructions executable by the processing unit for.  Paragraph [0039] describes a memory device 214 and a processor 212.  Paragraph [0022] describes a Flight Data Recorders (FDRs).
monitoring flight parameters of the aircraft, the flight parameters comprising: a speed parameter; an engine operation parameter; an in-air parameter; and a descent parameter.  Paragraph [0034] describes a Flight Data Acquisition Unit (FDAU) 102 that acquires flight information such as “air speed, altitude, vertical acceleration, time, magnetic heading, control-column position, rudder-pedal position, control-wheel position, wing flap position, horizontal stabilizer, fuel flow and landing gear position.”  The vertical acceleration corresponds to the descent parameter as it determines how fast or how slowly the aircraft is descending or ascending.
and when a shutdown condition, associated with the flight conditions is satisfied.  Paragraph [0030] describes an exception condition in which the Flight Data Recorders (FDRs) begins wireless transmission.  An example of the exception condition includes a deviation from a “predetermined flight plan; departure from a predetermined geographic area; specific conditions relating to air speed, altitude, vertical acceleration, time, magnetic heading, control-column position, rudder-pedal position, control-wheel position, horizontal stabilizer and fuel flow.”  Paragraph [0050] and Fig.3 describe a determination step 320 that decides if the FDR should be shut down.
Schmutz does not teach removing power from the flight information recorder via an electrical system of the aircraft.
Jun teaches:
removing power to the flight information recorder via an electrical system of the aircraft.  Paragraph [0019] describes an Electrical Immersion BOX via the DC-Direct Battery BUS1 to provide 28V of power to the aircraft systems and the Flight Data Recorders (FDRs).  These are connected to immersion probes that are used to detect when to shut down the FDR when an aircraft crashes into the river or floor, preventing the accident and flight records stored in the FDR from being deleted.  Paragraph [0023] describes that the probes can include determining the difference between the heating sensor and ambient temperature sensor becomes lower than the set value, determining that flooding has occurred.  Paragraph [0031] describes an additional inundation detector.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have replaced Schmutz’s teaching of shutting down a flight recorder to incorporate the teachings of Jun to show removing power from the flight information recorder via an electrical system of an aircraft.  One would have been motivated to do so to prevent the accident record and flight records stored in the FDR from being deleted ([0019] of Jun).
Schmutz and Jun do not teach a descent delay and flight parameters associated in part with the descent delay elapsing.
Cope teaches:
associated with the flight parameters and associated at least in part with the descent delay elapsing.  Paragraph [0142] describes sensor that alert the aircraft if it experiences a sharp turn, excessive pitch, angle or role.  For example, if the rate of descent is above a threshold, the alert signal is generated.  When the aircraft is below or meets the threshold the alert signal will turn off.  This is equivalent to 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz and Jun to incorporate the teachings of Cope to show a descent delay parameter.  One would have been motivated to do so because if the aircraft is above a threshold, it is in dangerous territory for landing and corrections must be made.
Bolukbasi teaches:
comprising a descent delay.  Paragraph [0041] describes predicted impact parameters 808 that include analyzing a time until the aircraft crashes, vertical, lateral, and longitudinal velocity at impact and roll, yaw, and pitch of aircraft at impact.  The applicant’s specification in paragraph [0063] describes a descent delay as being a time delay associated with a time duration for an aircraft to reach the ground after an unplanned in-flight event.  Therefore, Bolukbasi’s teachings are equivalent to the claim because the time until the aircraft crashes calculates the time duration for an aircraft to reach the ground.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz, Jun, and Cope to incorporate the teachings of Bolukbasi to show a descent delay that montors the time takes for an aircraft to reach the ground.  One would have been motivated to do so to adjust the damper value, based on the aircraft weight and severity of the landing/ crash event, to maintain a target damper load for the associated landing gear.  This also helps to protect the black box/flight recorder.

Regarding Claim 5:
Schmutz, Jun, and Cope teach the above inventions in claim 1.  Schmutz and Jun do not teach monitoring the descent parameter, or vertical descent/acceleration parameter as described in the specification, separately from the speed, engine operation, and in-air parameters.
Cope teaches:
The method of claim 1, wherein monitoring the flight parameters comprises monitoring the descent parameter separately from the speed, engine operation, and in-air parameters.  Paragraph [0034] describes monitoring the pressure altitude, or height of the vehicle, and paragraph [0037] that describes vertical acceleration.  This is equivalent to the claim because these parameters are independent of the speed, engine operation, or in-air parameters.
Claim 16 is substantially similar to claim 5 and is rejected on the same grounds.

Regarding Claim 6:
Schmutz, Jun, Cope, and Bolukbasi teach the above invention in claim 1.  Schmutz, Jun, and Bolukbasi do not teach monitoring the descent parameter upon determination that the speed, engine operation and in-air parameters have satisfied predetermined thresholds.  
Cope teaches:
The method of claim 5, wherein monitoring the flight parameters comprises monitoring the descent parameter upon determination that the speed, engine operation and in-air parameters have satisfied predetermined thresholds.  
	Claim 17 is substantially similar to claim 6 and is rejected on the same grounds.

Regarding Claim 7:
Schmutz, Jun, Cope, and Bolukbasi teach the above inventions in claim 1.  Schmutz, Jun, and Bolukbasi do not teach monitoring airspeed, a ground speed, and global-positioning-system- based speed of the aircraft.
Cope teaches:
The method of claim 1, wherein monitoring the speed parameter comprises monitoring at least one of an airspeed, a ground speed, and global-positioning-system- based speed of the aircraft.  Paragraph [0067] describes ground speed.  Paragraph [0035] describes airspeed.
Claim 18 is substantially similar to claim 7 and is rejected on the same grounds.

Regarding Claim 8:
Schmutz, Jun, Cope, and Bolukbasi teach the above inventions in claim 1.  Schmutz, Jun, and Bolukbasi do not teach monitoring at least one of engine oil pressure, engine fuel flow, turbine rotations- per-minute, and fan rotations-per-minute
Cope teaches:
The method of claim 1, wherein monitoring the engine operation parameter comprises monitoring at least one of engine oil pressure, engine fuel flow, turbine rotations- per-minute, and fan rotations-per-minute.  Paragraph [0097] describes a warning light for engine oil pressure.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz, Jun, and Bolukbasi to incorporate the teachings of Cope to show monitoring a warning light for engine oil pressure.  One would have been motivated to do so because low engine oil pressure will lead to engine failure.  Engines cannot run without oil, as oil reduces the friction between parts, and stops metal parts from rubbing up against each other.
Claim 19 is substantially similar to claim 8 and is rejected on the same grounds.

Regarding Claim 10:
Schmutz, Jun, Cope, and Bolukba teach the above inventions in claim 1.  Schmutz, Jun, and Bolukbasi do not teach an in-air parameter that monitors the altitude of the aircraft.
Cope teaches:
The method of claim 1, wherein monitoring the in-air parameter comprises monitoring an altitude of the aircraft.  Paragraph [0032] and [0034] describes monitoring a flight collection sensor unit 14 that monitors a pressure altitude.
Claim 21 is substantially similar to claim 10 and is rejected on the same grounds.

Regarding Claim 11:
	Schmutz discloses:
The method of claim 1, wherein monitoring the flight parameters comprises obtaining the flight parameters through the electrical system of the aircraft.  
Claim 22 is substantially similar to claim 11 and is rejected on the same grounds.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Jun, Cope, and Bolukbasi and further in view of Breed (US Pub No: 2007/0228703 A1, hereinafter Breed).
Regarding Claim 4:
Schmutz, Jun, Cope, and Bolukbasi teach the above inventions in claim 1.  Schmutz discloses monitoring flight parameters but Schmutz, Cope, Jun, and Bolukbasi do not teach doing so simultaneously.
Schmutz discloses:
monitoring flight parameters.  Paragraph [0034] describes a Flight Data Acquisition Unit (FDAU) that acquires flight parameters from the corresponding sensors, such as air speed, altitude, and vertical acceleration.
Breed teaches:
The method of claim 1, wherein monitoring the parameters comprises monitoring all the flight parameters concurrently.  Paragraph [0318] describes simultaneously monitoring multiple sensors so that the best possible determination of the state of the vehicle can be determined.
 to incorporate the teachings of Breed to teach that the flight parameters are monitored simultaneously.  One would have been motivated to do so that the state of the vehicle can be measured with the most accuracy.
Claim 15 is substantially similar to claim 4 and is rejected on the same grounds.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmutz in view of Jun, Cope, and Bolukbasi and further in view of Wright et. al. (US Patent No: 6,154,636, hereinafter Wright).
Regarding Claim 9:
Schmutz, Jun, Cope, and Bolukbasi teach the above inventions in claim 1.  Schmutz, Jun, Cope, and Bolukbasi do not teach monitoring at least one of a weight-off-wheels parameter and a weight-on-wheels parameter.
Wright teaches:
The method of claim 1, wherein monitoring the in-air parameter comprises monitoring at least one of a weight-off-wheels parameter and a weight-on-wheels parameter.  Column 5, lines 39 – 51 teaches an Air/Ground squat switch that is mounted to the landing gear that detects the weight off wheels and the weight on wheels.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmutz, Jun, Cope, and Bolukbasi to incorporate the teachings of Wright to show monitoring at least 
Claim 20 is substantially similar to claim 9 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent art includes Kim (KR 20200005800 A, hereinafter Jin).
Kim: A power control device designed to control power supplied to a black box in a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665